DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim a, the prior art of record does not teach nor suggest in the claimed combination a power tool comprising: a housing; an electric brushless DC motor disposed within the housing; and a power module disposed within the housing and electrically coupled to the motor, the power module comprising: a circuit board; a first plurality of power switches mounted on a first surface of the circuit board; a second plurality of power switches mounted on a second surface of the circuit board substantially opposite the first plurality of power switches and electrically coupled to the first plurality of power switches forming an inverter bridge circuit; a plurality of power terminals having main portions mounted on the first surface of the circuit board between a side edge of the circuit board and the first plurality of power switches and extension portions extending from the main portions away from the circuit board, the main portions being electrically coupled to the inverter bridge; a first heat sink extending parallel to the circuit board and covering the first plurality of power switches but not the main portions of the plurality of power terminals; and Page 2 of 10US-TN-14918-A a second heat sink disposed over the first heat sink and covering the first heat sink and at least parts of the main portions of the plurality of power terminals.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 03/22/2022, with respect to currently amended claims 1, 2 and 4-19 have been fully considered and are persuasive.  The previous rejection(s) of claims 1, 2 and 4-19 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837